Case: 18-60603     Document: 00515658303          Page: 1    Date Filed: 12/02/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                       December 2, 2020
                                   No. 18-60603                           Lyle W. Cayce
                                                                               Clerk

   Gregory Paul Carr,

                                                            Plaintiff—Appellant,

                                       versus

   Lloyd Hoover, Officer,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                            USDC No. 4:16-CV-88


   Before Owen, Chief Judge, and King and Engelhardt, Circuit Judges.
   Per Curiam:*
          Gregory Paul Carr, a Mississippi prisoner appearing pro se, sued
   Officer Lloyd Hoover pursuant to 42 U.S.C. § 1983. According to Carr,
   Officer Hoover arrested him without a warrant or probable cause, in violation
   of the Fourth Amendment. The district court granted summary judgment in
   Officer Hoover’s favor, finding no constitutional violation and, in any case,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-60603      Document: 00515658303           Page: 2     Date Filed: 12/02/2020




                                     No. 18-60603


   that Officer Hoover was entitled to qualified immunity. For the reasons that
   follow, we AFFIRM.
                                           I.
          At approximately 4:46 a.m., on July 31, 2014, defendant-appellee
   Officer Lloyd Hoover arrived on the 400 block of Sunflower Lane in
   Greenville, Mississippi. Officer Hoover was dispatched there, he claims, in
   response to a brief 911 call from an unknown woman. As he arrived on
   Sunflower Lane, Officer Hoover states that he heard a woman’s cries coming
   from house number 463. Officer Hoover knocked on the door and announced
   himself as a police officer. Once someone opened the door, Officer Hoover
   directed two men and four women out of the house and onto the ground.
          After spotting a truck on the driveway, Officer Hoover walked off the
   porch, away from the house, and toward the vehicle. On the truck’s console,
   he spotted seven boxes of Sudafed in plain view. Certain types of Sudafed
   contain pseudoephedrine as their active ingredient, and state law limits the
   number of products containing pseudoephedrine that a person can legally
   possess. 1 Other types of Sudafed contain phenylephrine and are not illegal to
   possess in large quantities.
          Believing the seven boxes of Sudafed he spotted contained
   pseudoephedrine, and having identified plaintiff-appellant Gregory Paul Carr
   as the truck’s owner, Officer Hoover placed Carr under arrest (the “Sudafed
   Arrest”). Carr was transported to the Greenville Police Department, where
   he was booked and jailed on, inter alia, charges of possession of a controlled
   substance. Carr was never convicted on these charges, and it was later
   discovered that the Sudafed in Carr’s truck contained phenylephrine and not



          1
           Pseudoephedrine is a chemical used to manufacture crystal methamphetamine.
   See MISS. CODE. ANN. § 41-29-313 (c) (West 2018).




                                           2
Case: 18-60603          Document: 00515658303                 Page: 3       Date Filed: 12/02/2020




                                            No. 18-60603


   pseudoephedrine, the precursor to crystal methamphetamine. The
   lawfulness of the Sudafed Arrest is the focus of this appeal.
           Carr did plead guilty to a subsequent burglary charge, 2 a crime for
   which he is now in prison. While in prison, serving time for the burglary, Carr
   filed this suit in federal district court under 42 U.S.C. § 1983 challenging only
   the constitutionality of the Sudafed Arrest.
                                                  II.
            We review the district court’s grant of summary judgment de novo,
   applying the same standards as the district court. Mason v. Lafayette City-Par.


            2
               To be clear, the burglary is not wholly unrelated to the Sudafed Arrest.
   Specifically, an inventory search of Carr’s truck, carried out as a consequence of the
   Sudafed Arrest, revealed tools that were later linked to the burglary for which Carr is now
   in prison. A finding that the Sudafed Arrest was unlawful, therefore, might render the
   tools’ discovery unlawful. See Utah v. Strieff, 136 S. Ct. 2056, 2061 (2016). But
   approximately thirty minutes before Carr was booked into the jail on Officer Hoover’s
   charges, different officers were independently called to the scene of the burglary; they
   watched a surveillance video of Carr, whom they recognized, breaking into vehicles and
   stealing tools. So, along with the tools, the burglary conviction was supported by color video
   evidence of the crime, an independent identification of Carr as the suspect, a confession
   from his accomplice, and more. As noted, Carr pleaded guilty to the burglary and is now in
   prison. We are mindful that “[when a prisoner] seeks damages in a § 1983 suit, the district
   court must consider whether a judgment in favor of the plaintiff would necessarily imply
   the invalidity of his conviction or sentence.” See Heck v. Humphrey, 512 U.S. 477, 479
   (1994). The district court concluded Heck had “no bearing on the instant case.” Officer
   Hoover does not argue on appeal that Heck is a bar because of this suit’s potential
   consequences on the burglary conviction’s validity. We agree with the district court. Even
   if the tools were unlawfully discovered, this conclusion would not “necessarily imply that
   [Carr’s burglary] conviction was unlawful.” See Heck, 512 U.S. at 487 n.7 (“Because of . .
   . harmless error. . . [s]uch a § 1983 action . . . would not necessarily imply that the plaintiff’s
   conviction was unlawful.”); see also Brown v. Sudduth, 255 F. App’x 803, 806 (5th Cir.
   2007) (collecting published authority from the Fifth Circuit and sister circuits standing for
   the proposition that “because a valid conviction may follow an illegal arrest, a successful §
   1983 unlawful arrest action does not necessarily imply the invalidity of an underlying
   conviction”). Because the tools and the burglary are of no further relevance to the
   disposition of this appeal, we make no mention of them below.




                                                   3
Case: 18-60603        Document: 00515658303             Page: 4      Date Filed: 12/02/2020




                                         No. 18-60603


   Consol. Gov’t, 806 F.3d 268, 274 (5th Cir. 2015). Summary judgment is
   appropriate when “the movant shows that there is no genuine dispute as to
   any material fact and the movant is entitled to judgment as a matter of law.”
   Id. (quoting FED. R. CIV. P. 56). “We are not limited to the district court’s
   reasons for its grant of summary judgment.” Lincoln v. Scott, 887 F.3d 190,
   195 (5th Cir. 2018).
           Section 1983 provides a federal cause of action against “[e]very
   person” who under color of law causes “the deprivation of any rights . . .
   secured by the Constitution.” And, under the Fourth Amendment, “[t]he
   right of the people to be secure in their persons, houses, papers, and effects,
   against unreasonable searches and seizures, shall not be violated[.]” U.S.
   Const. amend. IV.
           Before the district court, Carr challenged Officer Hoover’s conduct
   as unconstitutional. The district court granted summary judgment in Officer
   Hoover’s favor.
                                             III.
           On appeal, in connection only with the Sudafed Arrest, Carr argues
   that: (1) Officer Hoover violated his Fourth Amendment rights in
   effectuating a warrantless search and seizure; and (2) Officer Hoover is not
   entitled to qualified immunity. We consider—and reject—Carr’s
   contentions below.
           a) Sudafed Arrest
           As we have already recounted, having seen the seven boxes of Sudafed
   in the truck and identified Carr as the truck’s owner, Officer Hoover placed
   Carr under arrest for possession of a controlled substance. 3 We address first


           3
           Once Officer Hoover told Carr he would be placed under arrest, Carr allegedly
   became belligerent and resisted, and was therefore also charged with disturbing the peace.




                                               4
Case: 18-60603         Document: 00515658303             Page: 5       Date Filed: 12/02/2020




                                          No. 18-60603


   whether Officer Hoover’s discovery of the Sudafed was lawful, and next
   whether the Sudafed provided probable cause to effectuate the arrest. We
   conclude that both the discovery and the arrest were constitutional.
         i.      Lawful Discovery
              To begin, Carr’s pro se arguments amount to an assertion that the
   discovery of the Sudafed was unlawful because, by walking onto the property
   at 463 Sunflower Lane and looking into Carr’s truck, Officer Hoover violated
   Carr’s Fourth Amendment interest in (1) the home and its constitutionally
   protected area—the curtilage—and (2) his truck.
              We start by addressing whether Officer Hoover invaded Carr’s
   Fourth Amendment interest in the home and its curtilage. If Officer Hoover
   unlawfully entered 463 Sunflower Lane’s premises, then any evidence
   discovered as a result of his intrusion would be excluded. See Murray v.
   United States, 487 U.S. 533, 536 (1988)(noting that the introduction into
   evidence of tangible materials seized during an unlawful search is excluded).
              It is well established that “Fourth Amendment rights are individually
   held and cannot be asserted solely by reference to a particular place; rather,
   they may be enforced only by persons whose own protection under the
   Amendment has been violated.” United States v. Phillips, 382 F.3d 489, 495
   (5th Cir. 2004). So, to challenge any intrusion on Officer Hoover’s part as an
   invasion of Carr’s own interest in 463 Sunflower Lane, Carr must have a
   reasonable expectation of privacy in this particular home. To be sure, Carr’s
   truck was parked on 463 Sunflower Lane’s driveway. And in some instances,
   a home’s driveway may be part of the home’s curtilage. See, United States v.



   Because Officer Hoover smelled alcohol on Carr’s breath, Carr was arrested on charges of
   public drunkenness, too. We omit mention of these charges as Officer Hoover only needed
   probable cause for “any crime” to arrest Carr lawfully. See Allen v. Cisneros, 815 F.3d 239,
   246 (5th Cir. 2016).




                                                5
Case: 18-60603      Document: 00515658303          Page: 6   Date Filed: 12/02/2020




                                    No. 18-60603


   Holley, 831 F.3d 322, 335 n.4 (5th Cir. 2016) (Graves, J., dissenting) (noting
   that precedent has not “announce[d] a broad rule that a driveway is not part
   of a home’s curtilage”).
          But even if we assume, arguendo, that the driveway in this case is
   protected curtilage, Carr would have no reasonable expectation of privacy in
   it because he was merely a temporary guest at 463 Sunflower Lane. See Collins
   v. Virginia, 138 S. Ct. 1663, 1674 (2018) (citing Pennsylvania v. Labron, 518
   U.S. 938, 939-40 (1996) (noting that in Labron, the Court upheld a
   warrantless search of a truck parked in a driveway, in part, because “[u]nlike
   in [Collins], there was no indication that the individual who owned the truck
   in Labron had any Fourth Amendment interest in the farmhouse or its
   driveway”).
          It is undisputed that Carr had been inside 463 Sunflower Lane for only
   a few minutes; he did not know the other people there; he does not own the
   home; and he does not know who does. He was not a guest who “typif[ies]
   those who may claim the protection of the Fourth Amendment.” See Phillips,
   382 F.3d at 496 (quoting United States v. Vega, 221 F.3d 789, 797 (5th Cir.
   2000) (noting, inter alia, the lack of a prior relationship between the
   defendants and the lessee of the apartment, and the brevity of the visit)).
   Therefore, Carr’s status as a temporary guest did not vest him with any
   reasonable expectation of privacy in this particular home or its curtilage. Cf.
   Minnesota v. Carter, 525 U.S. 83, 88 (1998) (concluding that because
   respondents had no legitimate expectation of privacy in the apartment,
   whether the police officer’s observation constituted a search was irrelevant);
   United States v. Wineinger, 208 F. App’x 286, 289 (5th Cir. 2006) (finding
   that a temporary guest lacked reasonable expectation of privacy). Without a
   reasonable expectation of privacy in this particular home’s curtilage, Carr
   may not challenge Officer Hoover’s entry as a violation of his own Fourth
   Amendment rights.




                                         6
Case: 18-60603         Document: 00515658303         Page: 7    Date Filed: 12/02/2020




                                      No. 18-60603


              Further, any contention that Officer Hoover intruded on Carr’s
   Fourth Amendment interest in the truck also fails, because Officer Hoover’s
   conduct did not constitute a search of Carr’s truck. On this record, it is clear
   that Officer Hoover merely walked next to the truck and looked inside—he
   did not conduct a search, under the meaning of the Fourth Amendment, at
   all. See Arizona v. Hicks, 480 U.S. 321, 328 (1987) (“[A] truly cursory
   inspection—one that involves merely looking at what is already exposed to
   view, without disturbing it—is not a ‘search’ for Fourth Amendment
   purposes, and therefore does not even require reasonable suspicion.”); cf.
   Ker v. California, 374 U.S. 23, 36-37 (1963) (finding that it was reasonable for
   the officer to go to the door and look in, and that when he saw the brick of
   marijuana, he was not engaged in any search at all). The discovery of the
   Sudafed was lawful.
        ii.      Probable Cause
              Once Officer Hoover looked inside the truck, saw what he believed to
   be seven boxes of Sudafed containing pseudoephedrine, and identified Carr
   as the truck’s owner, we conclude he had probable cause to effectuate a
   warrantless arrest.
              “Probable cause for a warrantless arrest exists when the totality of
   facts and circumstances within a police officer’s knowledge at the moment of
   the arrest are sufficient for a reasonable person to conclude that the suspect
   had committed or was committing an offense.” United States v. Ho, 94 F.3d
   932, 935-36 (5th Cir. 1996). Probable cause requires substantially less
   evidence than that sufficient to support a conviction. Id.
              As noted, Mississippi Code § 41-29-313 limits the amount of Sudafed
   containing pseudoephedrine that a person can possess, as this type of
   Sudafed is used to make crystal methamphetamine. See, e.g., Williamson v.
   State, 876 So. 2d 353, 354 (Miss. 2004) (“[The officer] discovered several
   boxes of Sudafed. . . . [T]hese chemicals constitute precursors used in the



                                            7
Case: 18-60603      Document: 00515658303         Page: 8   Date Filed: 12/02/2020




                                   No. 18-60603


   illegal manufacture of controlled substances.”); Venezia v. State, 203 So. 3d
   1, 3 (Miss. Ct. App. 2016) (“It was learned [that the defendant] had
   purchased Sudafed, the main ingredient in methamphetamine.”).
          Officer Hoover saw, inside the truck, large quantities of what he
   reasonably—although mistakenly—believed to be a controlled substance. See
   Miss. Code Ann. § 41–29–313(c) (West 2018) (“[Possessing p]roducts
   containing more than twenty-four (24) grams of . . . pseudoephedrine . . .
   constitute[s] a rebuttable presumption of intent to use the product as a
   precursor to methamphetamine or another controlled substance.”). Carr
   admitted to Officer Hoover that the truck belonged to him. This is enough to
   establish probable cause. Cf. United States v. Anderson, 500 F.2d 1311, 1317
   (5th Cir. 1974) (“[T]he discovery of marijuana in the trunk of the car
   certainly provided probable cause for the arrest.”); Williamson, 876 So.2d at
   353 (affirming a trial court’s denial of a motion to suppress where an
   anonymous tip to police provided information that two men purchased large
   quantities of Sudafed).
          Certainly, Officer Hoover, after arresting Carr and transporting him
   for booking, was informed that the Sudafed in the truck contained
   phenylephrine and not pseudoephedrine—the precursor to crystal
   methamphetamine. This mistake of fact, however, is of no moment, for the
   totality of the circumstances suggest Officer Hoover’s mistake was a
   reasonable one. See Heien v. North Carolina, 574 U.S. 54, 61 (2014) (“We
   have recognized that searches and seizures based on mistakes of fact can be
   reasonable.”).
          After all, Officer Hoover was at the scene in the dimly-lit early-
   morning hours. He spotted seven boxes of Sudafed together on the truck’s
   consol. After asking Carr why he had so many boxes of Sudafed, Officer
   Hoover received no clear answer. Officer Hoover could only see the that the
   packages were labeled with the word “Sudafed.” See Ho, 94 F.3d at 935-36




                                        8
Case: 18-60603        Document: 00515658303              Page: 9      Date Filed: 12/02/2020




                                         No. 18-60603


   (“Probable cause for a warrantless arrest exists [based on] the totality of facts
   and circumstances within a police officer’s knowledge at the moment of the
   arrest . . . .”); United States v. Nicholson, 721 F.3d 1236, 1244 (10th Cir. 2013)
   (“A totality of the circumstances approach makes sense in this factfinding
   role, because officers can exercise their judgment based on their experience
   and common sense.”) (citing United States v. Cortez, 449 U.S. 411, 418 (1981)
   (“[T]he evidence . . . must be seen and weighed not in terms of library
   analysis by scholars, but as understood by those versed in the field of law
   enforcement.”)); see, e.g., United States v. Jones, No. L–12–10, 2012 WL
   1309837, at *6 (S.D. Tex. Apr. 16, 2012) (finding an officer’s misreading of a
   letter “I” for a number “1” to be a reasonable mistake given the fighting
   conditions and distance). And, the Fourth Amendment permits both
   reasonable mistakes of law and fact. See Heien, 574 U.S. at 61 (2014); see also
   Hill v. California, 401 U.S. 797, 804 (1971) (noting that “sufficient
   probability, not certainty, is the touchstone of reasonableness under the
   Fourth Amendment”). Officer Hoover’s reasonable mistake of fact,
   therefore, leaves undisturbed our conclusion that he had sufficient probable
   cause to effectuate the arrest. 4


           4
             All types of Sudafed contain “a nasal decongestant, either pseudoephedrine or
   phenylephrine.” Carr argues that all Officer Hoover had to do to differentiate between
   Sudafed with pseudoephedrine and Sudafed with phenylephrine was “read the label.”
   Officer Hoover attested to the fact that what he could see was a clear “Sudafed” label on a
   large quantity of boxes. And he relied on his knowledge that possessing a large quantity of
   Sudafed containing pseudoephedrine is prohibited, as it is used to manufacture crystal
   methamphetamine. Should any doubt remain as to whether Officer Hoover had probable
   cause to effectuate the Sudafed Arrest, however, it is inconsequential; Officer Hoover is
   entitled to qualified immunity if he “reasonably but mistakenly conclude[d] that probable
   cause [wa]s present.” D.C. v. Wesby, 138 S. Ct. 577, 591 (2018) (quoting Anderson v.
   Creighton, 483 U.S. 635, 641 (1987)) (alterations in original). Under these facts, Officer
   Hoover—at minimum—had “arguable probable cause” to effectuate the Sudafed Arrest.
   See Mendenhall v. Riser, 213 F.3d 226, 230 (5th Cir. 2000) (“[I]f officers of reasonable
   competence could disagree on [probable cause], immunity should be recognized.”).




                                               9
Case: 18-60603         Document: 00515658303           Page: 10   Date Filed: 12/02/2020




                                        No. 18-60603


       iii.      Fruit of the Poisonous Tree
              But liberally construing Carr’s pro se briefs, as we must, see Grant v.
   Cuellar, 59 F.3d 523, 524 (5th Cir. 1995), it appears Carr’s challenge to the
   Sudafed Arrest’s constitutionality is also based on Officer Hoover’s initial
   conduct at 463 Sunflower Lane. And, to be sure, if Officer Hoover acted
   unconstitutionally and thereafter discovered the Sudafed as a direct result of
   his illegal conduct, any analysis considering whether Carr’s arrest was
   supported by probable cause might not legally depend on the Sudafed as
   evidence. See United States v. Hernandez, 670 F.3d 616, 621 (5th Cir. 2012)
   (holding that “the officers could not have relied on Hernandez’s admission .
   . . as probable cause to arrest her, because the officers’ Fourth Amendment
   violation had already occurred, tainting Hernandez’s admission”). In other
   words, the Sudafed would be considered “fruit of the poisonous tree.”
   Strieff, 136 S. Ct. at 2061.
              While courts must exclude “primary evidence obtained as a direct
   result of an illegal search or seizure” and “evidence later discovered,” Id.
   (quoting Segura v. United States, 468 U.S. 796, 804 (1984)), otherwise-
   suppressible evidence will still be admitted if the connection between the
   unconstitutional conduct and the evidence is “so attenuated as to dissipate
   the taint.” United States v. Grosenheider, 200 F.3d 321, 327 (5th Cir. 2000);
   see Strieff, 136 S. Ct. at 2061 (elaborating on the attenuation doctrine).
              In this case, although Officer Hoover ordered Carr out of the house
   and onto the ground, Officer Hoover’s knock and subsequent commands
   were not, in any sense, the but-for cause of the discovery of the Sudafed.
   “Our cases show that but-for causality is . . . a necessary . . . condition for
   suppression.” Hudson v. Michigan, 547 U.S. 586, 592 (2006) (“In this case,
   of course, the constitutional violation of an illegal manner of entry was not a
   but-for cause of obtaining the evidence.”) (emphasis in original). Indeed,
   Officer Hoover did not ask any of the occupants to lead him to the truck nor




                                               10
Case: 18-60603        Document: 00515658303              Page: 11       Date Filed: 12/02/2020




                                          No. 18-60603


   did he command them to unlock the vehicle. The discovery of the Sudafed
   depended simply on the fact that Officer Hoover could see seven boxes of it
   on the truck’s console. We agree with the district court, then, that the
   Sudafed Arrest was supported by probable cause and did not violate Carr’s
   Fourth Amendment rights.
           To the extent Carr intends to challenge the legality of Officer
   Hoover’s initial conduct at 463 Sunflower Lane independently, we find Carr
   waived the relevant arguments on appeal.
           b) Waived Arguments
           Much of the district court’s opinion, Carr’s brief, and Officer
   Hoover’s response focus on a 911 call, which may or may not have been
   placed. According to Officer Hoover, it was pursuant to this call—and a
   woman’s cries he claims to have heard—that Officer Hoover drove to the
   400 block of Sunflower Lane and knocked on the door of house number 463.
   Perhaps, but for that call and the alleged cries, Officer Hoover would have
   had no reason to walk onto the property, knock on the door, announce his
   presence as a police officer, and command the occupants out of the house and
   onto the ground.
           But whether Officer Hoover’s voice commands 5 constituted a
   seizure—separate from the Sudafed Arrest—for purposes of the Fourth
   Amendment is not a question properly before us. The district court found
   that “[t]he sole issue remaining in this case is whether Officer Lloyd Hoover
   had probable cause to arrest Mr. Carr for possession of a controlled
   substance.” Carr v. Hoover, No. 4:16CV88-MPM-DAS, 2018 WL 3636563,


           5
             We note that it is well established that no matter how unwelcome, Florida v.
   Jardines, 569 U.S. 1, 8 (2013), a police officer’s warrantless knock on the door does not on
   its own intrude on privacy expectations protected by the Fourth Amendment. See Kentucky
   v. King, 563 U.S. 452, 469–70 (2011).




                                               11
Case: 18-60603        Document: 00515658303              Page: 12       Date Filed: 12/02/2020




                                          No. 18-60603


   at *6 (N.D. Miss. July 31, 2018 ). Carr has not separately argued—neither
   before the district court nor on appeal—that Officer Hoover’s voice
   commands alone violated his Fourth Amendment rights. 6
           By failing to raise these arguments, Carr has abandoned them. Yohey
   v. Collins, 985 F.2d 222, 225 (5th Cir. 1993) (“Although we liberally construe
   the briefs of pro se appellants, we also require that arguments must be briefed
   to be preserved.”); see Brinkmann v. Dall. Cnty. Deputy Sheriff Abner, 813
   F.2d 744, 748 (5th Cir. 1987) (“We will not raise and discuss legal issues that
   [the appellant] has failed to assert.”).
           The only issue before us is whether summary judgment was proper on
   the claim that Carr was “unlawfully arrested and searched without a warrant
   and probable cause,” as a result of Officer Hoover’s discovery of the
   Sudafed. There are no disputed issues of material fact precluding a finding,
   as a matter of law, that Officer Hoover acted constitutionally in effectuating
   the Sudafed Arrest.
                                               IV.
           Because we conclude that Carr’s arrest was not an unreasonable
   seizure under the Fourth Amendment, we AFFIRM the district court’s
   grant of summary judgment below.




           6
              To the extent Carr argues that Officer Hoover’s knock and subsequent
   commands were implicated in deciding whether Officer Hoover “had probable cause to
   arrest Mr. Carr for possession of a controlled substance,” id., we have fully addressed these
   arguments above. We concluded that Officer Hoover’s initial conduct at 463 Sunflower
   Lane was sufficiently attenuated from his discovery of the Sudafed so as to not have affected
   the constitutionality of the Sudafed Arrest.




                                                12